DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 08/05/2022.
Claims 1-15 are currently pending in this application. Claims 1-13 and 15 have been amended. 
No new IDS has been filed.

Response to Arguments
The previous objection to the abstract of the specification has been withdrawn in response to the applicants’ amendments/remarks.
The previous objection to the drawings has been withdrawn in response to the applicants’ submission of the replacement sheet.
The previous 112(b) rejections to the claims 1-15 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 101 rejections to the claims 1-8 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 102 rejections to the claims 1-15 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communication with Chin Kim (reg. no. 54,220) on 08/15/2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 5 (Amended): A hardware security processor in a device, the hardware security processor to:
generate a private/public key pair;
generate creation ticket information;
provide a certificate comprising the creation ticket information and a public key of the private/public key pair to a device component of the device;
sign the certificate using a private key of the private/public key pair to generate a self-signed certificate;
register the self-signed certificate and the public key with a basic input/output system (BIOS) of the device;
receive a management command from the firmware component during a subsequent reboot of the device, wherein the management command is verified by the BIOS using the public key decoded from the self-signed certificate and the creation ticket information: and
execute the management command to validate the private/public key pair and the data.

Claim 6 (Amended): The hardware security processor as claimed in claim 5, wherein the management command comprises a certify creation command and the hardware security processor is further to:
generate a restricted signing key;
sign a structure resulting from the certify creation command using the restricted signing key; and
validate the public key.

Claim 7 (Amended): The hardware security processor as claimed in claim 6, further to: transmit the validated public key to a configuration component.

Claim 8 (Amended): The hardware security processor as claimed in claim 5, further to: enforce changes to security settings of the device according to a management command.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 5 and 9,
Chen et al. (US 9,361,462 B2) teaches a system and method for operatively associating a signing key with a software component of a computing platform. The computing platform includes a trusted device and on start-up first loads a set of software components with each component being measured prior to loading and a corresponding integrity metric recorded in registers of the trusted device. The system stores a key-related item in secure persistent storage, the key-related item being either the signing key or authorization data for its use. The trusted device is arranged to enable a component of the software-component set to obtain the key-related item, this enabling only occurring when the current register values correspond to values only present prior to loading of components additional to those of the software-component set. Certificate evidence is provided indicating that the signing key is operatively associated with a component of the software-component set – see figs. 9, 10; abstract; columns 4, 5, 10 and 11 of Chen.

Acar et al. (US 2012/0173885 A1) teaches a method for distributed key management (DKM) in cooperation with Trusted Platform Modules (TPMs). The use of TPMs strengthens the storage and processing security surrounding management of distributed keys. DKM-managed secret keys are not persistently stored in clear form. The TPMs of participating DKM nodes provide security for DKM keys, and a DKM key, once decrypted with a TPM, is available to be used from memory for ordinary cryptographic operations to encrypt and decrypt user data. TPM public keys can be used to determine the set of trusted nodes to which TPM-encrypted secret keys can be distributed - see figs. 1, 4; abstract, paras. [0005], [0015], [0018], [0025] of Acar.

Zimmer et al. (US 2015/0379306 A1) teaches a system, method and media for accessing and protecting TPM keys for signing and for decryption. More particularly, hardware and software are disclosed for enabling a user knowing a signing-only authentication to access a key for signing only, upon submission of the signing only-authentication, and for enabling the user or a system administrator knowing a decryption-only authentication to access a key for decryption only, upon submission of the decryption-only authentication – see abstract; figs. 1, 2B; paras. [0012] - [0016] of Zimmer.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations:
in the claims 1, 5 and 9 of a device platform, hardware security processor or non-transitory machine-readable storage medium to, 
provide a certificate comprising the creation ticket information and a public key of a generated private/public key pair to a device component of the device;
sign the certificate using a private key of the private/public key pair to generate a self-signed certificate; and register the self-signed certificate and the public key with a basic input/output system (BIOS) of the device;
receive a management command from the firmware component during a subsequent reboot of the device, wherein the management command is verified by the BIOS using the public key decoded from the self-signed certificate and the creation ticket information: and execute the management command to validate the private/public key pair and the data.

Dependent claims 2-4, 6-8 and 10-15 are allowed as they depend from allowable independent claim 1, 5 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495